Case: 1:19-cv-00748-JG Doc #: 106 Filed: 07/20/21 1 of 5. PageID #: 4885



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
                                                                  :
 CLIFFORD A. LOWE, et al.,                                        :
                                                                  :   Case No. 1:19-cv-748
            Plaintiff-Counterdefendants,                          :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Doc. 102]
 SHIELDMARK, INC., et al.,                                        :
                                                                  :
            Defendants-Counterplaintiffs.                         :
                                                                  :
 ------------------------------------------------------------------
 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         In this patent case, prevailing Defendants move for a 35 U.S.C. § 285 attorney fee

 award.1 Plaintiffs oppose.2 For these reasons, the Court DENIES Defendants’ motion.

                                               I.      BACKGROUND

         The Court has described the background of this case in several previous orders and

 recites only the most relevant facts here.3

         On April 4, 2019, Plaintiffs sued Defendants, claiming that Defendants’ sale of their

 “Mighty Line” floor marking tape infringes claims 1–6 and 10, among other claims, of

 Plaintiffs’ ‘664 patent.4 Claims 1–6 and 10 describe “[a] floor marking tape adhered to a

 floor” where “the lower surface of each lateral edge portion [of the tape is] a flat coplanar

 extension of the lower surface of the [tape] body.”5                    Because Defendants’ product




 1
   Doc. 102.
 2
   Doc. 103.
 3
   See, e.g., Doc. 87.
 4
   Doc. 1; Doc. 77-2.
 5
   Doc. 53-2 at 5:2, 25–26.
Case: 1:19-cv-00748-JG Doc #: 106 Filed: 07/20/21 2 of 5. PageID #: 4886

 Case No. 1:19-cv-748
 Gwin, J.

 undisputedly has a flat lower surface, Plaintiffs argued that the “coplanar extension” claim

 language covered an accused product with a flat lower surface.6

        The case was then stayed for over a year while Defendants sought post-grant review

 of the ‘664 Patent from the Patent Trial and Appeal Board.7 On March 9, 2020, the Board

 denied post-grant review.8     In denying review, the Board explicitly rejected Plaintiffs’

 litigation position here, finding that “the term ‘coplanar’ describes a planar relationship

 between two or more” surfaces not present in a product with a single flat lower surface. The

 Board denied rehearing on September 4, 2020.9

        On October 13, 2020, the stay was lifted, and the parties resumed litigating in this

 Court. On May 19, 2021, following claim construction briefing by the parties, the Court

 issued Markman findings. As for Plaintiff’s flat surface litigation position:

        The Court finds Plaintiffs’ argument that the whole bottom surface of the tape
        body is flat untenable. First, the Court does not believe that the plain claim
        language describing the bottom surface of the lateral edge portions as “flat
        coplanar extension[s]” of the tape body is consistent with the entire tape body
        having a single flat lower surface. Viewing a continuous horizontal line, an
        ordinary speaker would not describe one arbitrary portion of the line as a “flat
        coplanar extension” of another portion. A “coplanar extension” necessarily
        implies a reference to two distinct points that a continuous flat surface does
        not have.

        But even if the claim language were ambiguous, the Court believes that the
        specification language also weighs heavily against Plaintiffs’ proposed
        construction. As explained above, the ‘664 Patent specifications describe “a
        Lower surface 24 [that] defines a recess 30 bounded by a pair of shoulders 32.”
        The “[s]houlders 32 prevent adhesive 34 from flowing out past the lateral edges
        of tape 10.”



 6
   See Doc. 53-1 at 19.
 7
   Doc. 31; Doc. 35; Doc. 38.
 8
   Doc. 53-1.
 9
   Id. at 17–19.
                                                -2-
Case: 1:19-cv-00748-JG Doc #: 106 Filed: 07/20/21 3 of 5. PageID #: 4887

 Case No. 1:19-cv-748
 Gwin, J.

        If the bottom surface of the tape were flat as Plaintiffs propose, there would be
        no “recess” to contain the adhesive and prevent the adhesive from flowing past
        the tape edges. The Court accordingly finds, as the Patent Trial and Appeal
        Board did, that the term “coplanar,” in the ‘664 Patent does not allow the
        lower surfaces of the tape body and lateral edge portions to form a continuous
        flat line.10

        Following the Markman order, Plaintiffs conceded that Defendants’ Mighty Line

 Product did not infringe ‘664 Patent claims 1–6 and 10, as construed by the Court, and

 expressed their intent to appeal the Court’s Markman findings upon entry of a final order.11

 On June 21, 2021, following a status conference with the parties, the Court entered summary

 judgment for Defendants on all ‘664 Patent infringement claims.12

        On July 2, 2021, Defendants moved for $135,000 in attorney fees under 35 U.S.C. §

 285, arguing solely that Plaintiffs’ argument that ‘664 Patent claims 1–6 and 10 could cover

 an accused product with a single flat lower surface was unreasonable.13 Plaintiffs oppose.14

        On July 16, 2021, the Court dismissed all remaining claims, making the attorney fee

 motion ripe for decision.15 The Court now takes up the attorney fee motion.

                                      II.    LEGAL STANDARD

        The “American Rule” provides that “each litigant” generally “pays his own attorney

 fees, win or lose.”16 The Patent Act, however, creates a limited exception to this backdrop




 10
    Doc. 87 at 10–11.
 11
    Doc. 91 at 3; Doc. 95 at 1–2.
 12
    Doc. 101.
 13
    Doc. 102.
 14
    Doc. 103.
 15
    Doc. 104.
 16
    Marx v. Gen. Revenue Corp., 568 U.S. 371, 381–82 (2013).
                                           -3-
Case: 1:19-cv-00748-JG Doc #: 106 Filed: 07/20/21 4 of 5. PageID #: 4888

 Case No. 1:19-cv-748
 Gwin, J.

 rule by allowing a district court to award a prevailing party’s attorney fees in “exceptional”

 patent cases.17

          Fee awards are authorized only in “the rare case in which a [losing] party’s

 unreasonable conduct—while not necessarily independently sanctionable—is nonetheless so

 ‘exceptional’ as to justify an award of fees.”18 An exceptional case is “one that stands out

 from the others with respect to the substantive strength of the party’s litigation position . . .

 or the unreasonable manner in which the case was litigated” based on a preponderance of

 the evidence.19

          Courts, however, do not award attorney fees as “a penalty for failure to win a patent

 infringement suit.”20 Exceptional case fee awards exist to “prevent a [prevailing] party from

 suffering a ‘gross injustice,’ not to punish [the other] party for losing.”21 In deciding whether

 to exercise its remedial attorney fee award discretion, the Court considers, among other

 things, claim frivolousness or unreasonableness, party motivations, and the need for party

 compensation or deterrence.22

                                           III.    DISCUSSION

          Considering the totality of the circumstances, the Court does not believe that this case

 is exceptional for 35 U.S.C. § 285 purposes. While Defendants ultimately had the better

 position in the “coplanar” term dispute, Plaintiffs’ position that a single flat lower surface

 could be described as “coplanar” was not objectively unreasonable.


 17
      35 U.S.C. § 285.
 18
    Checkpoint Sys., Inc. v. All-Tag Security S.A., 858 F.3d 1371, 1374 (Fed. Cir. 2017).
 19
    Id.
 20
    Munchkin, Inc. v. Luv n’ Care, Ltd., 960 F.3d 1373, 1378 (Fed. Cir. 2020).
 21
    Id. (quoting Checkpoint Sys., Inc., 858 F.3d at 1376).
 22
    Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 n.6 (2014).
                                                  -4-
Case: 1:19-cv-00748-JG Doc #: 106 Filed: 07/20/21 5 of 5. PageID #: 4889

 Case No. 1:19-cv-748
 Gwin, J.

          The fact that the Patent Trial and Appeal Board rejected Plaintiffs’ litigating position

 did not make it objectively unreasonable. For the Court to find that the Board’s conclusion

 could by itself render a party’s claim construction argument unreasonable would frustrate

 the courts’ final say in interpreting patents.23

          Nor does the Court find any evidence that Plaintiffs’ arguments were made in bad

 faith or that Plaintiffs brought this case solely to harass Defendants. Plaintiffs’ argument,

 while unsuccessful, was plausible.        “[B]ringing suit based on a reasonable belief in

 infringement is not an improper motive.”24

          Further, once the Court’s claim construction order made it clear that Plaintiffs could

 not win in this Court, Plaintiffs promptly conceded their position on ‘664 Patent claims 1–6

 and 10 to avoid wasting additional litigation resources. Defendants accordingly will not

 suffer “gross injustice,” by bearing their own attorney fees.

                                          IV.       CONCLUSION

          For these reasons, the Court DENIES Defendants’ 35 U.S.C. § 285 motion.

          IT IS SO ORDERED

          Dated: July 20, 2021                                 s/    James S. Gwin
                                                          JAMES S. GWIN
                                                          UNITED STATES DISTRICT JUDGE




 23
      Markman v. Westview Instruments, Inc., 517 U.S. 370, 384 (1996).
 24
      Checkpoint Sys., Inc., 858 F.3d at 1375.
                                                    -5-
